Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOTPED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying Annual Report on Form 10-KSB (the Report) of Telemetrix inc. (the Company) for thefiscalyear ended December 31, 2007, I, William Becker, Chief Executive Officer and ChiefFinancial Officer (Principal Executive andAccounting Officer) of the Company, hereby certify pursuant to 18 U.S.C. section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to my knowledge, that: (1) the Report fully complies with the requirements of section 13(a)or15(d) of the Securities Exchange Act of 1934: and (2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. March 7, 2007 /s/ William Becker Name: William Becker Title: Chief Executive Officer and ChiefFinancial Officer (Principal Executive andAccounting Officer )
